Case: 21-60631     Document: 00516291760          Page: 1    Date Filed: 04/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   April 22, 2022
                                   No. 21-60631
                                                                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Santana,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:15-CR-86-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jose Santana, federal prisoner #06753-059, appeals the denial of his
   18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release                    and
   concurrently moves this court for the appointment of counsel. As to the
   former, Santana argues the district court erred by considering the
   18 U.S.C. § 3553(a) factors before considering whether he demonstrated


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60631          Document: 00516291760                  Page: 2        Date Filed: 04/22/2022




                                              No. 21-60631


   extraordinary and compelling reasons for a sentence reduction. But
   Santana’s focus on the order of this analysis loses the forest for the trees.
            Even were we to assume § 3582(c)(1)(A) requires a district court to
   consider whether “extraordinary and compelling reasons warrant . . . a
   reduction” prior to weighing § 3553(a)’s equally mandatory considerations,1
   Santana does not challenge the substance of the latter analysis. This is fatal.
   It is beyond dispute that “compassionate release . . . [can] be refused after
   weighing the sentencing factors.” United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020). Any putative error in the sequencing of the district
   court’s analysis is therefore harmless. See Fed. R. Crim. P. 52(a); cf., e.g.,
   United States v. Buhl, 313 F. App’x 717, 718 (5th Cir. 2009) (holding that any
   procedural error in denying the defendant’s § 3582(c)(2) motion was
   harmless because he was not eligible for a sentence reduction).
            Santana’s motion for appointment of counsel is therefore DENIED,
   and the district court’s order is AFFIRMED.




            1
               We briefly pause to note that Santana provides no support for this contention. Cf.
   18 U.S.C. § 3582(c)(1)(A)(i) (providing that a court “may reduce the term of imprisonment
   . . . after considering the factors set forth in section 3553(a) . . . if it finds . . . extraordinary
   and compelling reasons warrant such a reduction”).




                                                     2